Citation Nr: 0521667	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  01-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for service-connected fracture of the right radius 
(dominant).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel






INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1979 to September 1982.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which increased the veteran's right radius 
disability to 30 percent disabling effective June 19, 1998, 
increased to 100 percent effective February 17, 2000, 
continued as 30 percent effective August 1, 2000, increased 
to 100 percent effective March 29, 2001, and continued as 30 
percent effective September 1, 2001. During the course of the 
appeal, a temporary total rating for convalescence was 
assigned, effective March 29, 2001 and continued at 30 
percent, effective November 1, 2001.

In July 2005, the veteran submitted a claim for entitlement 
to a temporary total rating for convalescence due to a recent 
right arm surgery, which the veteran contends is related to 
service.  This particular claim has not been certified to the 
Board on appeal nor has it otherwise been developed for 
appellate purposes.  Therefore, the Board has no jurisdiction 
over the claim and it will not be considered below. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004).  
The claim is thus referred for appropriate action.


FINDING OF FACT

The veteran's service-connected fracture of the right radius 
(dominant) is manifested by favorable ankylosis of the right 
major wrist, which is fixed at an angle of 25 degrees 
dorsiflexion with no ulnar or radial deviation, and with pain 
and incoordination on repetitive use, weakness in grip 
strength, and flare-ups that can occur any time after work.



CONCLUSION OF LAW

The criteria for a rating of 40 percent for the veteran's 
service-connected fracture of the right radius (dominant) 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.30, 4.40, 4.69, 
4.71, 4.71a, Diagnostic Code 5214 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The claimant must be given proper 
notice and an opportunity to respond.  Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) (2004).  In its March 2001 VCAA letter, the RO 
advised the veteran that the letter was in response to his 
filed claim for an increased rating of his right wrist 
disability.  In the letter, the RO informed the veteran of 
the evidence necessary to prove his claim.  The RO informed 
him that to support his case, he would need to obtain 
evidence to demonstrate that his disability has worsened and 
that it warranted a higher rating.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to obtain on his behalf. See 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2004).  In its 
March 2001 and subsequent January 2004 letters, the RO 
informed the veteran that it would assist him in obtaining 
evidence such as medical records, employment records, records 
from other federal agencies, and any other records it 
receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004).  In the March 2001 
letter, the RO informed the veteran to provide information 
about available medical records and evidence to enable the RO 
to request and obtain them from the agency or person who has 
them.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004).  The March 2001 letter 
instructed the veteran to inform the RO of any additional 
information or evidence that he wants the RO to try to obtain 
for him, and to send in any available items of evidence 
within a designated period of time.  

When the appellant has provided information about where he 
was treated for his claimed condition, VA has obtained the 
records.  In view of the development that has been undertaken 
in this claim, further development is not needed to comply 
with VCAA.  The appellant has been informed of the 
information and evidence needed to substantiate his claim, 
and he has been made aware of how VA would assist him in 
obtaining evidence and information.  He has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  In short, the requirements 
under the VCAA have been met.


Factual Background

An August 2000 note from Dr. N.M. indicated the veteran 
underwent a right wrist four corner fusion surgery in 
February 2000.  Occupational therapy evaluation notes, dated 
March 2000 indicated the veteran's wrist and hand were 
swollen and felt stiff.  His maximum range of motion in the 
wrist consisted of 15 degrees of active flexion, 20 degrees 
passive flexion, and 0 degrees of active extension and 5 
degrees of passive extension.

Records from the VA Medical Center in Minneapolis from May 
2001 indicate that the veteran presented for rehabilitation 
treatment following surgical excision of the radial styloid.  
He continued to display minimal active range of motion in the 
wrist along with pain.  Pain was rated at 6-7/10 on a 
continuous basis and did not improve over the course of 
treatment.  The range of motion was limited to 30 degrees of 
extension, less than 10 degrees of flexion, and 10 degrees of 
ulnar deviation.  The veteran was unable to make a tight fist 
and reported that he received only a few hours of pain relief 
following paraffin treatment.  The veteran was also using a 
wrist splint.

A statement from Dr. B.R., dated August 2001, indicated the 
veteran had additional surgery on his right wrist and 
continued to have pain and swelling.  A letter from Dr. J.H., 
dated September 2001, indicated the veteran would be able to 
return to work, with limitations, by the end of October 2001.

In his November 2001 Form 9 Appeal, the veteran contended 
that he experienced no range of motion in his right wrist and 
sought an increased evaluation for his wrist disability.

VA conducted an examination of the joints in December 2001, 
which included an evaluation of the wrists.  The veteran's 
right wrist was noted to be swelled and he was unable to make 
a full fist.  The examination revealed the veteran had right 
wrist range of motion of: dorsiflexion 10 degrees, palmar 
flexion 10 degrees, ulnar deviation 0 degrees, and radial 
deviation 5 degrees.  Ranges of motion given were the same 
for both passive active motion.  The veteran complained of 
pain on all extremes of motion of the right wrist.  There was 
diffuse tenderness to pressure of the right wrist.  There was 
slight atrophy of the distal right forearm muscles.  There 
was noted fatigability, loss of coordination, and loss of 
range of motion due to pain of approximately 30 degrees.  
There was also decreased strength of motion in the area of 
the right wrist.  Following the examination, the diagnoses 
were status post right radius fracture, status post right 
wrist carpectomy, and status post surgery consisting of 
excision of the right radial styloid for osteophytes.  The 
examiner noted there was residual degenerative arthritis and 
loss of range of motion of the right wrist.

In April 2004, the veteran presented for follow-up following 
right wrist fusion surgery.  During the examination at the VA 
Medical Center in Minneapolis, the veteran reported 
persistent pain and swelling with activity.  He reported 
continued pain and swelling in his dorsal wrist while 
performing his duties at work.  The examination revealed that 
the incision was well healed and there was no motion at the 
radiocarpal fusion joint.  There was prominent bony 
overgrowth at the distal plate, but it was non tender and 
there was no pain at the plate or screws.  The fusion 
appeared solid, but there was noted degenerative joint 
disease at the distal radio-ulnar joint.

Following an August 2003 Board remand, VA conducted another 
examination in March 2005.  During the examination the 
veteran reported daily chronic pain in his right wrist.  The 
veteran reported that he worked as a part time mechanic and 
indicated that he only worked part time due to his right 
wrist pain.  He reported difficulty performing his job.  His 
job required him to put on bolts and change oil filters, for 
which he had difficulty due to right wrist pain, swelling, 
stiffness, and decreased grip.  Physical examination revealed 
that the veteran had an ankylosed right wrist due to right 
wrist fusion surgery.  The angle of ankylosis of his right 
wrist was a fixed angle of dorsiflexion of 25 degrees, and 
ulnar-radial deviation plane of 0 degrees.  In other words, 
the examiner noted no ulnar or radial deviation. The examiner 
noted the veteran experienced some incoordination of the 
fingers on repetitive use and weakness in the grip strength.  
Flare-ups could occur anytime after work, and the veteran 
reported increased pain with weakness and incoordination of 
the right hand. The veteran was noted to be have tenderness 
about his right wrist.  There were no open wounds and the 
veteran did not use a wrist splint or any other assistive 
device. The examiner offered the opinion that the veteran had 
a right wrist with ankylosis/fused position that was 
acceptable and the examiner did not observe any ankylosis in 
a palmar flexion ulnar or radial deviation position.


Law and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to the history of the service-connected 
disability.  Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present (current rating period) level 
of disability is the most relevant and of primary concern.  
Although the recorded history is for consideration in order 
to make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994). 

As the veteran has already been granted temporary total 
evaluations for his periods of convalescence due to right 
wrist related surgery, evaluation of the severity of the 
wrist will be considered only for the periods not covered by 
the total evaluations.  These periods include the appropriate 
period preceding February 17, 2000; the period from August 1, 
2000 through March 28, 2001; and the period beginning 
November 1, 2001.

The veteran's fracture of the dominant (major) radius of the 
right wrist is rated under Diagnostic Code 5214, due to 
ankylosis of the wrist. 38 C.F.R. 4.71a, Diagnostic Code 5214 
(2004).  Under Diagnostic Code 5214, a 50 percent rating is 
assigned for ankylosis of the major wrist, with a 40 percent 
evaluation assigned for the minor wrist, when it is 
unfavorable, in any degree of palmar flexion, or with ulnar 
of radial deviation.  A 40 percent evaluation is assigned for 
ankylosis of the major wrist, with a 30 percent assigned for 
the minor wrist, when there is ankylosis in any other 
position except favorable.  A 30 percent evaluation is 
assigned for ankylosis of the major wrist, with a 20 percent 
rating assigned for ankylosis of the minor wrist, that is 
favorable in 20 to 30 degree dorsiflexion.  According to the 
accompanying note, extremely unfavorable ankylosis will be 
rated as loss of use of the hands under Diagnostic Code 5125. 
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2004).

A normal range of wrist motion is defined as follows: from 0 
degrees to 70 degrees of dorsiflexion (extension); from zero 
degrees to 80 degrees of palmar flexion; from zero degrees to 
20 degrees of radial deviation; and, from zero degrees to 45 
degrees of ulnar deviation. 38 C.F.R. § 4.71, Plate I (2004).

The March 2005 VA examination indicates the veteran currently 
has ankylosis in the dominant right wrist due to a wrist 
fusion procedure.  The veteran currently complains of right 
wrist pain, swelling, stiffness, and decreased grip.  The 
right wrist was observed by the examiner to be tender, with 
no open wounds.  The examiner also noted the wrist was 
manifested by incoordination of the fingers on repetitive use 
and weakness in the grip, with flare-up pain occurring after 
work.   The veteran does not currently use a wrist splint or 
any other type of assistance device.  Examination revealed 
the ankylosis of the right wrist as set at a fixed angle of 
dorsiflexion of 25 degrees, and ulnar-radial deviation of 0 
degrees.  The right wrist ankylosis was indicated to be 
"acceptable" and there was no ankylosis in a palmar flexion 
ulnar or radial deviation position.

Applying the fixed angle position of the right major wrist 
due to ankylosis to the applicable rating code (Diagnostic 
Code 5214) reveals that a 30 percent evaluation more nearly 
approximates the veteran's current disability.  A higher 
evaluation of 40 percent requires that the ankylosed wrist be 
in any other position, except favorable, which the medical 
evidence has revealed to be not the case.  The VA examination 
in March 2005 found the wrist to be ankylosed in an 
acceptable/favorable position of 25 degrees dorsiflexion with 
ulnar-radial deviation of 0 degrees. 

Examinations prior to 2004 during the appropriate non-
temporary total rating periods of convalescence indicate the 
veteran did not have an ankylosed right major wrist, but that 
the wrist exhibited a limited range of motion and continued 
to exhibit pain and swelling.  The Board finds that a 30 
percent evaluation for favorable dorsiflexion in 20 to 30 
degrees of dorsiflexion adequately compensates for this level 
of disability during those periods as well. See 38 C.F.R. § 
4.71a, Diagnostic Code 5214 (2004).  Thus the evidence of 
record does not indicate that the veteran's service connected 
fracture of the right major radius has resulted in symptoms 
supporting a higher evaluation under Diagnostic Code 5214. 

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, when the 
claimant presents subjective complaints of continuous joint 
pain, medical determinations should be made regarding whether 
the affected joints exhibit pain on use, weakened movement, 
excess fatigability, incoordination, or any other disabling 
symptoms.  Specifically, a medical opinion should be 
presented addressing the question of whether pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  
These determinations should, if feasible, be portrayed in 
terms of the degree of additional range-of-motion loss due to 
pain on use or during flare-ups beyond that clinically 
demonstrated.

In this case, the examination reports include references to 
pain on use and loss of coordination.  Although the pain on 
use has not been stated in terms of additional range-of-
motion loss, the records shows the pain and incoordination 
are severe enough to interfere with the veteran's ability to 
carry out his employment duties.  In view of this evidence, 
an additional 10 percent rating is warranted, resulting in a 
rating of 40 percent.

The veteran's representative contends in the Appellant's 
Brief, dated August 2003, that he believes a separate 
evaluation is warranted for arthritis or degenerative 
changes, and cites Esteban v. Brown, 6 Vet.App. 259 (1994).  
Under Diagnostic Code 5003, degenerative arthritis is rated 
based on limitation of motion or X-ray findings.  Such 
limitation of motion and associated findings under Diagnostic 
Code 5215 would not offer the veteran a higher evaluation 
than his current rating under Diagnostic Code 5214 for 
ankylosis of the wrist.  Implied under ankylosis of the wrist 
is that there is no range of motion.  Furthermore, neither 
the veteran, nor his representative have contended or 
presented any evidence that the arthritis or degenerative 
changes have caused any additional disablements.  Thus, the 
manifestations for arthritis and degenerative changes have 
already been properly considered and no separate or 
additional evaluation is warranted.

Based on the current findings of loss of motion with pain and 
incoordination on use, a 40 percent rating is warranted.  As 
the evidence does not establish that the disability is 
comparable to less than favorable ankylosis, a rating in 
excess of 40 percent is not warranted.

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected disability.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating that disability. 38 
C.F.R. § 3.321(b)(1) (2004).  Rather, the record shows that 
the manifestations of the service-connected disability are 
those contemplated by the regular schedular standards.  It 
must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1 (2004).  Absent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. § 
3.321(b)(1) (2004).


ORDER

Entitlement to a rating of 40 percent, bases on loss of 
motion and pain and incoordination on use, for the service-
connected fracture of the right radius (dominant) is granted.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


